UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7321


DONALD BROWN,

                    Petitioner - Appellant,

             v.

WARDEN FCI WILLIAMSBURG,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Richard Mark Gergel, District Judge. (4:17-cv-01412-RMG)


Submitted: February 20, 2018                                 Decided: February 23, 2018


Before GREGORY, Chief Judge, and AGEE, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Donald Brown, Appellant Pro Se. Marshall Prince, II, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald Brown, a federal prisoner, appeals the district court’s order adopting the

recommendation of the magistrate judge and granting summary judgment to Respondent

on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Brown v. Warden FCI Williamsburg,

No. 4:17-cv-01412-RMG (D.S.C. Sept. 19, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2